Citation Nr: 0713283	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  00-08 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1958 to July 
1979.  He died in July 1999.  The appellant is the veteran's 
surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the issue for further development in March 
2001 and July 2003.  

The Board notes that in February 2004 the appellant signed a 
new authorization form appointing the American Legion as her 
representative.  In January 2007 a copy of an independent 
medical examiner's opinion was sent to the Texas Veterans 
Commission, the appellant's former authorized representative.  
While a copy of the opinion was not sent to The American 
Legion the Board finds that the appellant has not been 
prejudiced in light of the favorable disposition below.  


FINDINGS OF FACT

1.  The death certificate shows that the veteran's death was 
due to widely metastatic squamous cell carcinoma.  

2. The veteran's death was a result of lack of proper skill 
and error in judgment on the part of VA in furnishing medical 
or surgical treatment.

3. The veteran's death was a reasonably foreseeable 
consequence of VA medical treatment.  




CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  The appellant's claim 
was received in December 1999.  

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

In 1991, the veteran was diagnosed as having chronic lymphoid 
leukemia.  In February 1997, he was found to have four 
lesions: on his forehead, right temple, upper part of nose 
and upper chest.  Biopsies revealed multiple squamous cell 
carcinoma.  In May 1997 lesions from the forehead were 
excised.  In late June 1998 or early July 1998, the veteran 
presented to a VA medical facility due to a lesion on his 
right armpit.  According to a July 8, 1998, outpatient 
record, the veteran complained of a "knot" in his right 
armpit for 10 days that had burst and had drainage.  He was 
prescribed Keflex.  He returned to the clinic on August 20, 
1998, complaining that the "carbuncle" under his arm was 
still bothering him.  He reported burning and drainage and a 
foul odor.  A right axillary hole was noted, as well as 
bloody drainage.  He was assessed as having carbuncle, right 
axillary, and was to have a surgery consult for further 
evaluation of the carbuncle.  On August 21, 1998 the veteran 
apparently underwent minor surgery.  On October 5, 1998, the 
veteran underwent an "I&D" of the lymph node.  He was 
diagnosed as having skin cancer in October 1998.  In March 
1999, the veteran's cancer was noted to have spread to the 
lower sternum breastbone.  He was hospitalized in April 1999 
for six days for an infected skin lesion in the chest, 
squamous cell cancer of the skin, and hypertension.  He died 
in July 1999.  On file is a December 1998 medical narrative 
from Robert K. Fairbanks, M.D., of Scott and White hospital 
who stated that the veteran's right axilla cancer was a 
regional recurrence of the squamous cell carcinoma he had had 
in the right anterior upper chest wall approximately two 
years earlier.  

A January 2007 independent medical expert opinion concluded 
that the veteran's death was proximately caused by lack of 
proper skill and error in judgment on the part of the VA.  
The examiner noted that the veteran was seen by VA in August 
1998, during which time minor surgery was performed.  It was 
explained that although findings suggested metastasis of the 
invasive squamous cell carcinoma to the right axillary lymph 
nodes, the record does not show that tissue was removed and 
sent for pathologic assessment.  The examiner concluded that 
the treating physician in exercising the degree of skill and 
care ordinarily required in the medical profession reasonably 
should have diagnosed the disorder and rendered the 
appropriate treatment at that time.  The physician did not 
recognize that invasive squamous cell carcinoma had 
metastasized to the lymph nodes in the right axilla.  The 
examiner opined that based on the lack of recognition of the 
presence of metastatic cancer in the right axillary lymph 
node and that the cancer was not diagnosed in August 1998, 
the veteran suffered significant disability which would have 
been avoided if the metastatic cancer had been properly 
diagnosed and treatment rendered at that time.  When the 
veteran underwent the minor procedure in August 1998, tissue 
should have been taken and sent for pathologic assessment 
wherein involvement of the lymph nodes with metastatic 
squamous cell carcinoma would have been determined at that 
time.  

The Board finds the January 2007 highly probative as it was 
rendered by a competent medical professional who thoroughly 
reviewed the claims folder.  There are no other medical 
findings of record to refute the opinion.  Thus in giving the 
appellant the benefit of the doubt, the Board finds that the 
veteran's death was proximately caused by lack of proper 
skill and error in judgment on the part of the VA.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) and implementing regulations at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board also 
acknowledges that various judicial decisions have addressed 
the notice and assistance requirement of VCAA.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002); Huston v. Principi, 17 
Vet. App. 195, 202 (2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), providing further 
guidance on VCAA notice requirements.  However, with regard 
to the benefit being granted by the Board in this decision, 
the Board need not consider the question of VCAA compliance 
at this juncture since there is no detriment to the veteran 
in light of the favorable disposition.  




ORDER

The appeal is granted. 



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


